Citation Nr: 9910488	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  92-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the United States Armed Forces 
in the Far East from December 1941 to September 1942 and from 
February to July 1945.  He was a prisoner of war of the 
Japanese Imperial Forces from April to September 1942.

In May 1984 the veteran claimed entitlement to service 
connection for all his disabilities resulting from having 
been a prisoner of war, including avitaminosis, beriberi, 
chronic dysentery, malnutrition, hearing loss, anxiety, and 
malaria, etc.  In an August 1985 rating decision the Regional 
Office (RO) in Washington, D.C., denied entitlement to 
service connection for a wound to the lower legs, 
avitaminosis, beriberi, malnutrition, hearing loss, a 
psychiatric disorder, malaria, dysentery, a skin disease, 
hypertension with arteriosclerotic heart disease, gout, and 
low back pain.  The decision was rendered by the RO in 
Washington, D.C., because in accordance with Department of 
Veterans Affairs (VA) procedures then in effect, that RO had 
jurisdiction of all claims filed by veterans based on 
Philippine service who were residing in the United States.  
The veteran perfected an appeal of that decision in terms of 
the denial of service connection for a psychiatric disorder, 
hearing loss, dysentery, and malaria.

At some point in time following the Washington, D.C., RO's 
August 1985 decision, the veteran's case file was lost and a 
reconstructed file was developed in order to complete the 
processing of his appeal.  In addition, jurisdiction of his 
claim was transferred to the RO in Manila, Philippines, due 
to a change in VA procedures that gave the Manila RO 
jurisdiction of all claims from veterans based on Philippine 
service.  The veteran's original case file was later found, 
and the reconstructed file integrated with the original case 
file.  The reconstruction of the case file and the necessary 
involvement of the ROs in New York, where the veteran 
resided, and Washington, D.C, the location of the veteran's 
representative, resulted in a substantial delay in forwarding 
the veteran's case file to the Board of Veterans' Appeals 
(Board).

In May 1988 the veteran submitted a claim of entitlement to 
service connection for PTSD.  In July 1988 the veteran's 
representative submitted a statement for the purpose of 
withdrawing an appeal on the issues of entitlement to service 
connection for a right leg condition, avitaminosis, and 
beriberi.

In a November 1990 rating decision the RO in Manila granted 
service connection for dysthymia and assigned a 10 percent 
disability rating for the disorder effective in May 1988.  
The RO also granted service connection for malaria and 
assigned a noncompensable rating for the disorder.  The RO 
confirmed and continued the denial of service connection for 
hearing loss, hypertension with arteriosclerotic heart 
disease, gout, malnutrition, and dysentery, and denied 
service connection for stomach and kidney disorders and 
arthritis.  Service connection for PTSD was denied on the 
basis that a diagnosis of PTSD had not been rendered.  

The veteran was notified of the decision in November 1990, 
and perfected appeals pertaining to the assigned disability 
rating and effective date of the grant of service connection 
for dysthymia, and the denial of service connection for 
hypertension with arteriosclerotic heart disease, gout, low 
back pain, and hearing loss.  

In an October 1992 statement the veteran withdrew any appeal 
on the issues of entitlement to service connection for 
malnutrition, hearing loss, dysentery, a skin disease, gout, 
low back pain, stomach and kidney disorders, hypertension 
with arteriosclerotic heart disease, arthritis, and PTSD.  
The Board finds, therefore, that these issues are not within 
the Board's jurisdiction.  See Hamilton v. Brown, 39 F.3d 
1574 (Fed. Cir. 1994) (an appeal ceases to exist if 
withdrawn).

The veteran's case was previously before the Board in April 
1994, at which time it was remanded for additional 
development pertaining to the effective date and increased 
rating for dysthymia.  In a November 1994 rating decision the 
RO redefined the veteran's service-connected psychiatric 
disorder as PTSD with dysthymia, and confirmed the rating and 
effective date assigned for the disorder.  




The case was subsequently returned to the Board, and in a 
November 1996 decision the Board denied the veteran's appeal 
for an effective date prior to May 1988 for the grant of 
service connection for PTSD with dysthymia.  The issue of 
entitlement to a disability rating in excess of 10 percent 
for the psychiatric disorder was again remanded to the RO for 
additional development and re-adjudication in light of a 
change in the regulations pertaining to the evaluation of 
psychiatric disorders.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).

In a January 1998 rating decision the RO increased the 
disability rating for PTSD with dysthymia from 10 to 
30 percent by applying the revised rating criteria.  The 
veteran was notified of this decision and was provided a 
supplemental statement of the case with the revised rating 
criteria in February 1998.  The veteran claims that he is 
entitled to a 70 percent disability rating for PTSD with 
dysthymia.  The Board finds, therefore, that the issue of 
entitlement to an increased rating for the psychiatric 
disorder remains in contention.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (a claim remains in controversy if less 
than the maximum available benefit is awarded).

In May 1988, June 1990, June 1994, and November 1995, the 
veteran also claimed entitlement to non-service connected 
pension benefits.  In a February 1996 decision the RO 
determined that the veteran was not eligible for non-service 
connected pension benefits because his service in the 
Commonwealth Army of the Philippines in the service of the 
United States Armed Forces did not constitute active duty for 
non-service connected pension purposes.  The veteran 
submitted a notice of disagreement with this decision in May 
1996, and a duplicate claim for pension benefits in September 
1996.  He was provided a statement of the case pertaining to 
this issue in April 1998, but did not submit a substantive 
appeal within 60 days of the statement of the case.  
38 C.F.R. § 20.302 (1998).





Although the veteran's representative indicated in his August 
1998 written arguments that the issue on appeal was 
entitlement to non-service connected pension benefits, his 
statement cannot constitute a substantive appeal because it 
was filed with the Board and not with the RO.  38 U.S.C.A. 
§ 7105(b) (West 1991); see Villeza v. Brown, 9 Vet. App. 353 
(1996); 38 C.F.R. § 20.300.  The RO did not certify to the 
Board the issue of entitlement to non-service connected 
pension benefits, and the veteran was not informed that the 
issue was in appellate status.  See Marsh v. West, 11 Vet. 
App. 468 (1998).  The Board has determined, therefore, that 
the issue of entitlement to non-service connected pension 
benefits is not within the Board's jurisdiction.  See Roy v. 
Brown, 5 Vet. App. 554 (1993) (the failure to timely file a 
substantive appeal deprives the Board of jurisdiction).

In a January 1995 statement the veteran's representative 
requested that his claim of entitlement to service connection 
for beriberi, including beriberi heart disease, be reopened.  
This issue has not been developed or adjudicated, and is 
referred to the RO for appropriate action.  See Bruce v. 
West, 11 Vet. App. 405 (1998) (issues that have not been 
addressed by the RO should be referred to the RO for 
appropriate action).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Evidence obtained in September 1997 shows that the 
veteran's PTSD with dysthymia is manifested by impaired 
memory and concentration, disturbed mood, and difficulty 
establishing and maintaining effective social relationships.



CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD with 
dysthymia are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.16, 4.126, 4.130, Diagnostic Code 9411; 61 
Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's service medical records, which consist of a 
June 1946 examination, are negative for any complaints or 
clinical findings pertaining to a psychiatric disorder.  A VA 
psychiatric examination in February 1985 resulted in a 
finding that the veteran did not have a psychiatric disorder.

A June 1986 private medical report indicates that from May 
1981 to August 1984 the veteran complained of nervousness, 
depression, and anxiety, and that he was hospitalized in 
April 1984 for what was determined to be an anxiety reaction.

During a June 1986 hearing the veteran testified that he 
participated in the fighting in Bataan in 1942, where all the 
troops suffered from starvation and disease, that following 
the surrender of American and Philippine forces he was 
included in the death march to the concentration camp at 
Capas, Tarlac, and that he was held as a prisoner of war for 
five months.  He stated that he had nightmares and bad 
memories about his experiences during the war, that he was 
nervous and irritable, and that he socialized very little.

During a September 1989 VA psychiatric examination the 
veteran reported having entered service in 1941 as a 
quartermaster and being a prisoner of war in 1942.  He stated 
that he had been married once and raised five children, and 
that he and his wife lived with their adult daughter.  He 
also stated that he stayed home and worked in the garden, 
that he sometimes saw friends, and that he had been nervous 
since Bataan.  He reported feeling depressed and anxious 
since being a prisoner of war, having bad dreams about his 
war experiences two or three times a month, and having 
difficulty sleeping.

The mental status examination revealed that he appeared 
slightly depressed and that his speech was circumstantial and 
tangential.  When asked if he heard voices he responded that 
he heard soldiers shouting, weapons firing, and bombing.  The 
examiner found that the veteran had some symptoms of PTSD, a 
generalized anxiety disorder, dysthymia, and possibly an 
organic disorder, and provided a diagnosis of dysthymia that 
was related to the veteran's experiences as a prisoner of 
war.  The disorder was described as mild to moderate in 
severity.  The examiner also stated that the veteran seemed 
to be relatively socially isolated, and that he was not 
employable in the future.  The examiner did not state whether 
the unemployability was due to a service-connected disorder.

As previously stated, in the November 1990 rating decision 
the RO granted service connection for dysthymia and assigned 
a 10 percent rating for the disorder.

In his February 1991 notice of disagreement the veteran 
reported having constant nightmares and flashbacks related to 
his prisoner of war experiences.

During an October 1992 hearing the veteran testified that he 
had nightmares about the war almost every day and that his 
thoughts were occupied with memories of the war.  His 
daughter testified that the veteran had lived with her for 
the previous 12 years.  She stated that he arose very early 
in the morning, took a walk, had breakfast by himself, and 
that he sometimes did some work around the house, but that he 
spent most of his time alone in his room.  

The veteran's daughter also stated that he avoided social 
gatherings and tended to stay in his room when other people 
came to the house.  She testified that he belonged to a 
senior citizens group and The American Legion, but that he 
had not recently attended any meetings.  She stated that he 
was a very nervous person and that he "flared up" easily.

In conjunction with a December 1993 VA psychiatric 
examination the veteran denied receiving any medication for a 
psychiatric disorder.  He stated that he stayed around the 
house where he lived with his wife and adult daughter, that 
he seldom saw friends, and that he had been nervous and 
depressed since being a prisoner of war.  He reported having 
crying spells every night when he thought about the war, 
having nightmares about his war experiences, hearing soldiers 
shouting, and seeing images of flowers and lights around him.  
He stated that he believed that people looked at him and saw 
a defect in him, and that he knew that people talked about 
him because they disagreed with him during discussions.  He 
reported that his energy level and sleep were very bad, in 
that he had bad dreams several times a week.

The mental status examination showed that the veteran was 
80 years old, and that he was generally alert, calm, and 
cooperative.  The examining psychiatrist, who also conducted 
the examination in 1989, noted that he appeared somber and 
mildly depressed.  His speech was described as logical and 
coherent but sometimes circumstantial.  He was given a 
psychological test for evaluating PTSD symptoms, the results 
of which indicated that he had PTSD.  The examiner noted that 
the veteran had chronic depression as well as PTSD, and that 
the two were related.  The examiner also noted that his level 
of functioning appeared to be about the same as when examined 
in 1989.  The examiner stated that the veteran was age 80 and 
did not appear to be employable, but that his psychiatric 
incapacity was mild to moderate.

The report of a July 1994 VA psychiatric examination shows 
that the veteran reported essentially the same symptoms that 
were reported in December 1993, and that although dressed 
informally, he had a neat appearance.  



In addition, the veteran reported seeing the image of a 
friend who had died in the concentration camp and last 
hearing voices a few months previously.  The examiner, who 
also conducted the examination in December 1993, confirmed 
the findings reached in December 1993.  The psychiatrist 
again stated that the veteran was 81 years of age and 
unemployable, but that his psychiatric incapacity was mild to 
moderate.

The veteran was provided an additional VA psychiatric 
examination by a different examiner in August 1994.  The 
examiner noted that the veteran had no psychiatric 
hospitalizations, had never had a nervous breakdown, and that 
he was employed up until 1987.  The veteran reported that he 
liked to watch television, read, participate in religious 
activities, watch baseball, and that he had some social life.

Examination revealed that his mood was within normal limits, 
with no evidence of anxiety, suicidal ideation, or psychotic 
thought content.  He was oriented, alert, and cooperative, 
his memory, intelligence, general fund of information, 
calculating ability, proverb interpretation, differentiation 
of similar things, and judgment were all satisfactory.  As a 
result of the examination the examiner determined that no 
serious psychosocial stressors were present, and provided a 
Global Assessment of Functioning (GAF) score of 68.

In an August 1993 statement the veteran reported being unable 
to sleep, feeling nervous and irritable, having difficulty 
relaxing, having nightmares about his combat experiences, and 
feeling a loss of reality.  He stated that he preferred being 
alone, either reading or working in the garden, and that he 
was depressed and restless.

In a January 1995 statement the veteran claimed that VA had 
tampered with the evidence in his case file, which was 
prejudicial and disadvantageous to him.  

In a March 1995 statement the veteran's representative 
claimed that the veteran is entitled to a disability rating 
for PTSD separate from the rating for dysthymia, that he met 
the requirements for a 70 percent rating for PTSD, and that 
he had been unemployable for many years.  During a May 1995 
hearing the veteran testified that he was unable to sleep 
most of the time and that he felt nervous.

The reports of April 1995 VA medical examinations indicate 
that the veteran was retired from employment, and that he had 
arteriosclerotic heart disease and coronary artery disease 
with a past history of myocardial infarction, mild 
hypertension, gout, PTSD, chronic dermatitis, bilateral 
cataracts, chronic obstructive pulmonary disease, a history 
of beriberi, angina, an abdominal aneurysm, and prostatic 
hypertrophy.

The report of an April 1995 VA psychiatric examination shows 
that the veteran reported retiring from employment in 1987, 
and that he liked gardening, exercising, watching television, 
listening to music, reading, and involving himself in 
religious and social activities.  The examiner noted that the 
veteran was 81 years old; that his mood was within normal 
limits; that there was no evidence of specific anxiety 
syndrome, suicidal ideation, or psychotic thought content; 
that he was oriented, alert, and cooperative; and that his 
memory, intelligence, general information, calculating 
ability, proverb interpretations, differentiation of similar 
things, and judgment were all satisfactory.  The examiner 
determined that there were no serious psychosocial stressors 
at that time and provided a GAF score of 70, noting that 
there was no serious interference in functioning due to 
psychiatric causes at that time.

VA treatment records indicate that the veteran was provided 
medication due to difficulty sleeping in November 1993, and 
in December 1993 he reported an improvement, although he 
continued to have nightmares and other symptoms of PTSD.  In 
January 1994 he reported an improvement with the use of 
medication, although he continued to complain of insomnia and 
flashbacks.  In March 1994 he reported having difficulty 
sleeping due to nightmares and awakening early, and that the 
medication he had been provided to help him sleep was not 
helping.  

In April 1994 the treating psychiatrist noted that the 
medication was helping his depression as well as his tension, 
and he was to be referred to the PTSD treatment program.  In 
May 1994 he stated that his depression had improved, but that 
he continued to feel distressed and to get up early in the 
morning.  

A June 1994 treatment record indicates that he was attending 
the PTSD treatment program, and that he was depressed and 
overly concerned about his problems, including his 
compensation claim.  In July 1994 the treating psychiatrist 
noted that his depression was improved, but the veteran's 
daughter reported that he was staying away from people, which 
was unlike him, and that he was unstable.  At that time his 
medication was increased.  In September 1994 he again 
complained of depression and insomnia caused by flashbacks.  
In October 1994 he told his treating physician that his most 
troublesome symptom was his recurrent memories of the war.

During a November 1995 hearing the veteran testified that he 
experienced survivor guilt, intrusive thoughts, flashbacks, 
and nightmares about the war, and that he was last employed 
as a security guard in May 1987.  He denied being told that 
his employment was terminated due to his psychiatric 
condition.  He stated that he last received treatment for his 
psychiatric disorder in January 1995.

In his February 1996 written arguments the veteran's 
representative claimed that the veteran is entitled to a 
total disability rating based on individual unemployability.  
In support of his arguments he referenced the statements made 
by the psychiatric examiners that the veteran is 
unemployable.

In September 1997 the veteran was provided a VA psychiatric 
evaluation by a board of two psychiatrists, which included a 
review of the evidence in the case file.  In conjunction with 
the evaluation the veteran reported having 30 years of 
service in the Philippine army, from which he retired in 
1969, and that he managed a security company following his 
military retirement.  He left the Philippines and went to the 
United States in 1980, and became a United States citizen in 
1983.  

After arriving in the United States, the veteran worked as a 
hospital volunteer, then he worked as a security guard.  He 
reported having nightmares, flashbacks, and periods of 
anxiety during this time, which he tried to alleviate by 
walking.  He returned to the Philippines in 1996 in order to 
be with his sick wife.

The veteran stated that he was nervous, depressed, forgetful, 
suspicious of others, and that he was unable to sleep.  He 
also stated that he did not go out anymore because he was 
84 years old, and that he grew ornamental plants.  His 
daughter-in-law stated that he was depressed and always 
irritable, and that he isolated himself from others.  

The psychiatrists described the veteran as appearing to be 
chronically ill and that his appearance was consistent with 
his mid-octogenarian status.  The examiners noted slight 
psycho-motor disturbance, which was attributed to his age, 
and that his speech was clear and easy to comprehend.  His 
mood was described by one examiner as dysphoric and as 
euthymic by the other, and his affect was described as 
appropriate.  He interacted clearly, and reported that he 
continued to have nightmares and flashbacks about the death 
of his comrades, which prevented him from sleeping.  The 
examiners found that he appeared to be preoccupied with the 
problems pertaining to his compensation claim, which brought 
back memories of the war.  No hallucinations, startle reflex, 
or other signs of thought disturbances were observed.  His 
judgment and insight were intact, and his memory and 
concentration were somewhat impaired.  He denied any feelings 
of hopelessness, worthlessness, or suicidal thoughts.

As a result of the evaluation the psychiatrists provided a 
diagnosis of PTSD.  His psycho-social stressors included his 
prisoner of war experiences, described as extreme; having a 
disabled wife, described as severe; advancing age, which was 
moderate; and memory problems, which were mild.  The 
examiners provided a GAF score of 60, and described the 
veteran's level of impairment as moderate.  

One psychiatrist stated that the symptoms of PTSD caused 
moderate difficulty in social functioning, in that the 
veteran had few friends and had frequent conflicts with his 
children.  The examiner noted that the veteran was often by 
himself, and that his PTSD symptoms affected his 
interpersonal relationships because he was impatient and 
irritable, which could impair his ability to work.

The veteran was provided a social and industrial survey in 
October 1997.  The report of the social and industrial survey 
indicates that the social worker interviewed the veteran's 
neighbors and his son.  The neighbors reported that they saw 
the veteran caring for plants on the terrace, or taking short 
walks on the street.  They stated that he could walk alone, 
but that he often had a companion.  One neighbor stated that 
she knew the veteran and his family well, in that they were 
close friends and saw one another often.  She stated that 
although the veteran was elderly, he related well to other 
people, but that he had few friends because he had just 
returned to the Philippines from living in the United States.  
When he went to distant places, he was accompanied by his 
son.

The veteran's son reported that the veteran was sensitive, 
easily became angry and irritable, and that he was 
suspicious.  He also reported that the veteran was forgetful 
and that he became confused as to dates.  He stated that 
every weekend they visited the town in which the veteran had 
resided for much of his life, where he spent his time 
sweeping the yard and burning dried leaves and visiting with 
old friends in the town market.  

The son also stated that the veteran received treatment for 
an aneurysm and a positive chest X-ray, so that he was unable 
to travel and normally stayed at home.  The son further 
stated that the veteran watched television, listened to the 
radio, read newspapers, and wrote letters to VA.  On Sundays 
he went to church with his son and family, and his son 
occasionally took him to the shopping malls.  The son 
reported that the veteran had no close friends among their 
neighbors, and that even when he was strong he had seldom 
associated with other residents.

The veteran was also provided a VA psychological evaluation 
in October 1997.  The report of that evaluation shows that he 
was 84 years old with five children, a high school graduate, 
and that he appeared to be physically weak and to tire 
easily.  The psychologist stated that he appeared to be 
depressed when thinking of his wife, who was senile and could 
no longer recognize the family.  The results of the 
psychological testing showed that his intelligence was in the 
bright normal range, and that he demonstrated social 
maladaptation, a poor grasp of social conventionality, and a 
lack of interest in social interaction.  

The testing also revealed evidence of impairment of 
concentration and attention and severe distractibility with 
poor visual-motor coordination, which was described as 
evidence of brain dysfunction.  The veteran also demonstrated 
low capacity for utilizing energy in simple tasks and 
anxiety.  The psychologist provided the assessment that the 
veteran's low level of physical stamina, poor vision, and 
hearing difficulty strongly affected his ability to cope with 
the problems of everyday life, and that his diminished 
concern to be with people and impaired social judgment were 
great barriers in daily living.

Based on the psychiatric evaluation, the social and 
industrial survey, and the psychological evaluation, in a 
February 1998 rating decision the disability rating for PTSD 
was increased from 10 to 30 percent effective in May 1988.  
The increased rating was based on the application of the 
revised rating criteria that became effective in November 
1996.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Social and industrial inadaptability is the basic criterion 
for evaluating mental disorders and it contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect the individual's earning capacity.  Social 
integration is one of the best indices of mental health and 
reflects the ability to establish healthy and effective 
interpersonal relationships.  In evaluating disabilities 
based on mental disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The disability 
evaluation is to be based on the report and analysis of the 
veteran's symptomatology and the full consideration of the 
whole history of the disorder.  38 C.F.R. § 4.129, 4.130 
(1990).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of severity, VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. Part 4).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version more favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).


In a February 1998 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
assigning the 30 percent rating.  The veteran was provided 
the opportunity to present evidence and arguments in response 
to the supplemental statement of the case.  The Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and the demonstrated inability to 
obtain or retain employment.  A 70 percent rating applied if 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1990).

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  A 
30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1990).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in character, whereas 
the other terms were quantitative in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion, dated November 9, 
1993, the General Counsel of VA concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-
93).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating is provided if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Board finds that the veteran's appeal of the disability 
rating assigned for PTSD with dysthymia is well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The relevant evidence pertaining to the issue consists of VA 
treatment records, the reports of VA examinations in 
September 1989, December 1993, July 1994, August 1994, April 
1995, and September 1997, and the veteran's statements and 
testimony.  The Board concludes that all relevant data have 
been obtained for determining the merits of his appeal and 
that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

The Board notes as an initial matter that the veteran 
contends that the evidence in his case file was tampered with 
by employees at the Board.  A review of the case file shows 
that the veteran's case file was not assigned to any former 
Board employee who was convicted of tampering with veterans' 
claims folders.  The evidence that the veteran claims to have 
been removed from his case file, which consists of a June 
1986 private medical report, is in the case file.  After 
careful scrutiny, it does not appear that any documents 
contained in the veteran's case file have been altered or 
removed.  As there is no evidence of any compromise of the 
integrity of the record on appeal, the case may properly be 
considered and decided by the Board.

The veteran's appeal arises from a notice of disagreement 
filed in response to the disability rating initially assigned 
when service connection was granted in November 1990.  In 
determining whether the veteran is entitled to a disability 
rating in excess of 30 percent, therefore, the Board must 
evaluate all of the evidence since the veteran's claim for 
compensation was filed, and consider the applicability of 
separate disability ratings, based on the contemporaneous 
evidence of disability, during that time period.  Fenderson, 
12 Vet. App. at 119.

The veteran claimed entitlement to service connection for 
PTSD in May 1988, but submitted no evidence in support of his 
claim.  The initial evidence pertaining to his psychiatric 
symptoms was received in September 1989 and consists of the 
report of the VA psychiatric examination, which shows his 
psychiatric incapacity to be mild to moderate.  




The evidence indicates that the veteran received no treatment 
for his psychiatric symptoms prior to 1994, and the VA 
examiners in December 1993 and July 1994 also described the 
severity of the veteran's symptoms as mild to moderate.  

The examiner in August 1994 provided a GAF score of 68 and 
the examiner in April 1995 provided a GAF score of 70, which 
are indicative of some mild symptoms, such as depressed mood 
and mild insomnia, or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, with some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders).  In addition, the 
examiner in April 1995 stated that the veteran's psychiatric 
symptoms did not cause any serious interference with his 
functioning.  

The veteran testified in October 1992, May 1995, and November 
1995 that he remained isolated from other people and had 
difficulty sleeping.  The VA treatment records show that he 
complained of depression and received medication to help him 
sleep, but do not document the severity of his psychiatric 
symptoms.

According to the rating criteria in effect prior to November 
1996, a 50 percent disability rating applied if the 
impairment in the ability to establish and maintain effective 
or favorable relationships with people or to obtain or retain 
employment was considerable, and a 30 percent rating applied 
if the impairment was definite.  Definite was defined as 
distinct, unambiguous, and moderately large in degree.  Hood, 
4 Vet. App. at 301.  The evidence shows that the limitations 
in the veteran's social and industrial functioning prior to 
November 1996 were mild to moderate, not considerable.  The 
Board finds, therefore, that entitlement to a disability 
rating in excess of 30 percent based on the evidence and the 
law that applied prior to November 1996 is not warranted.

The reports of the September and October 1997 evaluations and 
survey show that the veteran demonstrated clear and relevant 
speech, appropriate affect, and intact judgment and insight.  
His psychiatric disorder was manifested by dysphoric mood, 
irritability, depression, poor sleep, social isolation, 
impaired memory and concentration, nightmares, flashbacks, 
and suspiciousness, resulting in moderate difficulty in 
social functioning.  The psychiatric examiners provided GAF 
scores of 60, which is indicative of moderate symptoms, such 
as flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning, such as few friends or conflicts with peers or 
co-workers.  Carpenter, 8 Vet. App. at 242.

Effective in November 1996, the veteran is entitled to the 
application of the original and the revised rating criteria, 
whichever is more favorable to him.  Karnas, 1 Vet. App. 
at 308.  As previously stated, under the original rating 
criteria a disability rating in excess of 30 percent required 
evidence of considerable impairment.  Because the psychiatric 
examiners in September 1997 determined the veteran's social 
functioning to be moderate, the Board finds that there is no 
question regarding whether the 30 or 50 percent rating more 
properly classifies the severity of the PTSD with dysthymia, 
and that the veteran is not entitled to a disability rating 
in excess of 30 percent by applying the original rating 
criteria.  38 C.F.R. § 4.7.

In accordance with the rating criteria that became effective 
in November 1996, a 50 percent rating applies if the 
psychiatric disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


The September 1997 evaluation reports show that the veteran 
has impaired memory and concentration, disturbed mood, and 
difficulty establishing and maintaining effective social 
relationships.  In order to warrant a higher disability 
rating, it is not necessary that the veteran's symptoms 
coincide with all of the rating criteria.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994); 38 C.F.R. § 4.21.  The Board 
finds that the evidence received in September 1997 shows that 
the criteria for a 50 percent disability rating are met by 
applying the rating criteria that became effective in 
November 1996.

Entitlement to a 70 percent disability rating requires 
evidence showing that the mental disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

The evidence does not show that the veteran has demonstrated 
any of the rating criteria required for a 70 percent 
disability rating.  The Board finds, therefore, that the 
criteria for the 70 percent rating are not met.  See 
Shoemaker v. Derwinski, 
3 Vet. App. 248, 253 (1992) (in granting an increased rating, 
the Board must explain why a higher rating is not warranted).

The veteran's representative claims that the veteran is 
entitled to a disability rating for PTSD separate from the 
disability rating that has been assigned for dysthymia.  
There is no evidence, however, indicating that the symptoms 
of PTSD, in terms of the rating criteria, are separate from 
the symptoms of dysthymia.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (the veteran is entitled to separate ratings where 
the symptomatology of two or more disorders is distinct and 
separate).  

The Board has determined, therefore, that the veteran is not 
entitled to separate disability ratings for PTSD and 
dysthymia.  38 C.F.R. § 4.14.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected PTSD with dysthymia has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that his psychiatric disability, as opposed to his age and 
numerous non-service connected disabilities, has caused 
marked interference with employment.  The Board notes that 
the veteran was last employed in 1987, and that the 
termination of his employment was not shown to be related to 
his service-connected disability.  In short, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  

The veteran's representative claims that the veteran is 
entitled to a total disability rating based on individual 
unemployability.  If the schedular rating is less than total, 
a total disability evaluation can be assigned based on 
individual unemployability if the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities include PTSD 
with dysthymia, for which a 50 percent rating has been 
assigned, and malaria, which is rated as noncompensable.  The 
veteran's disabilities do not, therefore, meet the percentage 
requirements shown in 38 C.F.R. § 4.16(a) for the 
consideration of a total disability rating based on 
individual unemployability.  

In addition, the evidence does not show that the veteran is 
unemployable due to his service-connected disabilities, as 
opposed to his age and non-service connected disabilities.  
Although the psychiatrist in September 1989, December 1993, 
and July 1994 indicated that the veteran was unemployable, he 
did not specify that the unemployability was due to the 
service-connected psychiatric disorder, and he evaluated the 
psychiatric disorder as mild to moderate.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (O.G.C. 
Prec. 6-96).


ORDER

A 50 percent disability rating is granted for PTSD with 
dysthymia, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

